Citation Nr: 0426012	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including due to claimed exposure 
to aviation fuel fumes and/or mustard gas.


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1946 and from September 1950 to April 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Columbia, South Carolina that determined that no new and 
material evidence had been submitted to reopen a claim for 
service connection for chronic obstructive pulmonary disease 
(COPD).  In a March 2000 decision, the Board found that the 
veteran's claim was a new an separate claim for service 
connection for COPD due to exposure to vesicant agents.  The 
board remanded the claim for additional development.  The 
case was again remanded by the Board in January 2001.  

In July 2002, the Board issued a decision denying service 
connection for COPD.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The parties submitted a joint motion for remand 
that was granted by the Court in an April 2003 order.  The 
case was again remanded by the Board in September 2003.  
After development, the Board denied service connection on 
July 2, 2004.  In a separate order, the Board has vacated 
that decision; the following REMAND replaces it.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was examined by VA in April 2004, and an opinion 
was obtained addressing the likelihood that exposure to 
aviation fuel fumes or gasoline fumes during service led to 
the veteran's COPD.  Additional opinion is sought.  The 
appeal is remanded for the following:

1.  Return the claims folder to the April 
2004 examiner (or, if that examiner is 
not available, a suitable substitute) for 
an addendum addressing whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's current lung disability 
resulted from any disease (including, but 
not limited to, syphilis), injury, event, 
or exposure in service.  The claims 
folder should be made available for 
review in conjunction with the addendum, 
and the reviewer should acknowledge such 
review in the addendum.  If deemed 
necessary, the veteran may be re-
examined.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




